COLE, Judge.
Appellees have filed a motion to dismiss this appeal, which is taken from a judgment setting aside an ex parte judgment of possession. Appellees assert that this is not an appealable judgment.
Code of Civil Procedure article 2083 provides that appeals may be taken from final judgments or from interlocutory judgments which may cause irreparable injury.
We determine that the judgment appealed is interlocutory as it does not reach the merits of the controversy. C.C.P. art. 1841. The effect of the judgment below is simply to reopen the succession to allow appellees an opportunity to prove their claims to the succession property. It in no way determines the merits of those claims. C.C.P. art. 3393(B); In Re Estate of Richardson, 214 So.2d 185 (La.App. 4th Cir. 1968), writ refused 253 La. 66, 216 So.2d 309.
We also conclude that the judgment below will not cause appellant irreparable harm. Appellant has not shown that she is in any worse or different position than she would have been had appellees asserted their claims in opposition to her petition for possession, instead of coming in after the rendition of the ex parte judgment of possession.
For the foregoing reasons, the motion to dismiss is granted at appellant’s costs.
MOTION GRANTED.